[MHM Final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2015 Fiscal Year: During the 21st Term (From November 1, 2014 to April 30, 2015) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of May 31, 2015) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) Mortgage Baked Securities United States 1,035,799,821 42.01 Cayman Islands 2,002,484 0.08 Sub-total 1,037,802,305 42.09 US Government & Agency Mortgage Obligations United States 960,265,564 38.94 Corporate Bonds and Notes United States 432,479,411 17.54 United Kingdom 42,735,508 1.73 France 14,671,857 0.60 Spain 11,599,890 0.47 Germany 9,861,476 0.40 Netherlands 8,437,561 0.34 Mexico 8,133,031 0.33 Jersey 6,954,000 0.28 Canada 6,158,780 0.25 Italy 5,990,063 0.24 Sweden 5,648,028 0.23 Brazil 5,057,016 0.21 Chile 3,922,111 0.16 Bermuda 3,519,270 0.14 Japan 3,357,927 0.14 Luxembourg 2,611,751 0.11 Norway 2,165,365 0.09 South Korea 1,771,036 0.07 Russia 942,760 0.04 Switzerland 574,035 0.02 Australia 570,824 0.02 Sub-total 577,161,700 23.41 Asset-Backed Securities United States 81,995,000 3.33 Purchased Options Outstanding United States 32,113,056 1.30 United Kingdom 999,977 0.04 Sub-total 33,113,033 1.34 Municipal Bonds and Notes United States 3,064,160 0.12 Purchased Swap Options Outstanding United States 1,897,288 0.08 U.S. Treasury Obligations United States 438,616 0.02 Short-Term Investments United States 638,031,093 25.88 Cash, Deposit and Other Assets (868,002,702) (After deduction of liabilities) (35.20) Total 2,465,766,057 100.00 (Net Asset Value) (JPY 305,089 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 123.73 for one U.S. Dollar, which is the actual middle point between the selling - 2 - and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 29, 2015. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4:Details of the rating for the bonds invested by the Fund as of the end of May, 2015 are as follows: CCC and Not Rating AAA AA A BBB BB B below rated Total Percentage (%) 60.15 1.81 8.78 23.25 6.95 6.73 1.58 -9.25 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2015 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2014 End of June 121,291 15,007 7.20 891 July 121,060 14,979 7.16 886 August 120,478 14,907 7.11 880 September 121,484 15,031 7.10 878 October 121,065 14,979 7.10 878 November 118,042 14,605 7.08 876 December 117,016 14,478 7.04 871 2015 End of January 117,991 14,599 7.07 875 February 118,195 14,624 7.07 875 March 117,305 14,514 7.08 876 April 117,055 14,483 7.08 876 May 115,570 14,299 7.04 871 (b) Record of Distributions Paid (Class M Shares) Period Dividend paid per Share From June 1, 2014 to the end of May, 2015 USD 0.261 (JPY 32) - 3 - Record of distribution paid (Class M Shares) at the end of each month during the period from July 2013 up to and including June 2015 is as follows: Net Asset Value per Share Dividend as of the Record Date Month/Year Dollar Yen RecordDate Dollar Yen 2013 End of July 0.020 2.475 7/18/13 6.96 861 August 0.020 2.475 8/19/13 6.88 851 September 0.020 2.475 9/18/13 6.96 861 October 0.020 2.475 10/18/13 7.05 872 November 0.019 2.351 11/18/13 7.07 875 December 0.054 6.681 12/18/13 7.03 870 2014 End of January 0.025 3.093 1/17/14 7.06 874 February 0.024 2.970 2/18/14 7.11 880 March 0.025 3.093 3/18/14 7.14 883 April 0.025 3.093 4/17/14 7.16 886 May 0.024 2.970 5/19/14 7.19 890 June 0.025 3.093 6/18/14 7.19 890 July 0.025 3.093 7/18/14 7.17 887 August 0.025 3.093 8/18/14 7.14 883 September 0.025 3.093 9/18/14 7.13 882 October 0.021 2.598 10/20/14 7.12 881 November 0.022 2.722 11/18/14 7.09 877 December 0.022 2.722 12/18/14 7.06 874 2015 End of January 0.022 2.722 1/16/15 7.06 874 February 0.018 2.227 2/18/15 7.05 872 March 0.019 2.351 3/18/15 7.08 876 April 0.018 2.227 4/20/15 7.09 877 May 0.019 2.351 5/18/15 7.05 872 June 0.014 1.732 6/18/15 6.97 862 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/14 - 5/31/15 1.73 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2014 and the Ending NAV means net asset value per share on the end of May, 2015. - 4 - II RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2015 and number of outstanding shares of the Fund as of the end of May, 2015 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 1,997,912 2,405,428 16,420,595 (In Japan) (394,600) (2,004,200) (13,297,600) III. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY Outline of Putnam Investment Management, LLC ("Investment Management Company") (1) Amount of Capital Stock: 1. Amount of Member's Equity (as of the end of May, 2015) (Unaudited.): $36,700,593* (approximately JPY 4.5 billion) 2. Amount of member's equity (for the past five years) (Unaudited.): Amount of Year Member's Equity End of 2010 $82,851,104 End of 2011 $135,510,826 End of 2012 $21,073,034* End of 2013 $34,533,038* End of 2014 $33,925,237* * Consists of all component of equity and Parent Company relationship. (2) Description of Business and Outline of Operation (Unaudited.): The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2015, the Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value of nearly $87.8 billion): (As of the end of May, 2015) Name of Number of the Total Net Asset Value Country Principal Characteristics Funds ($ million) Closed-end bond fund 6 $2,392.53 Open-end balanced fund 11 $7,068.55 U.S.A. Open-end bond fund 37 $25,415.39 Open-end equity fund 63 $52,959.11 Total 117 $87,835.58 (3) Miscellaneous Not applicable. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Audited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2015 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 420.7 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 123.73 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 29, 2015. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 8, 2015 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund IV. OUTLINE OF THE MANAGEMENT 1. NATURE OF THE FUND COMPANY (3) Structure of the Fund Outline of Putnam Investment Management, (iv) Outline of Investment Management Company LLC ("Investment Management Company") (E) Amount of Capital Stock (1) Amount of Capital Stock 5. Status of Investment Portfolio I Status of Investment Portfolio of the Fund (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of each (Regarding the amounts as at the end of each month during one-year period from, and month during one-year period from, and including, the latest relevant date including, the latest relevant date appertaining to the filing date of the original appertaining to the filing date of the Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese SRS) relevant date of the afore-mentioned - 2 - Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) (d) Record of Sales and Repurchases (Class M II. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) With respect to Section III. the Financial Conditions of the Fund in the original SRS, Item III. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. Part III. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation 5. Miscellaneous (3) Miscellaneous (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: 5. STATUS OF INVESTMENT FUND (2) Investment Assets: Updated [Please refer to the attached EXCEL Sheet (Top 30).] . Attachment A: With respect to Attachment, the relevant information from March 2015 to June 2015 is added as follows: [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2015 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2015 January 0.022 1/20/2015 7.04 February 0.018 2/19/2015 7.03 [After Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to June 2015 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2015 January 0.022 1/20/2015 7.04 February 0.018 2/19/2015 7.03 March 3/19/2015 April 4/21/2015 May 5/19/2015 June 6/19/2015
